NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 12, 2019
                                  Decided July 12, 2019

                                          Before

                             DIANE P. WOOD, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

Nos. 17-1300 & 17-1325

INTERNATIONAL UNION OF                           Appeals from the United States District
OPERATING ENGINEERS LOCAL 399,                   Court for the Northern District of
et al.,                                          Illinois, Eastern Division.
        Plaintiff-Appellees, Cross-
Appellants                                       No. 1:16-cv-02395

       v.                                        Matthew F. Kennelly,
                                                 Judge.
VILLAGE OF LINCOLNSHIRE, et al.,
       Defendants-Appellants, Cross-
Appellees.



                                        ORDER

       The Supreme Court has granted the Village of Lincolnshire’s writ of certiorari
seeking review of our decision in this case, 905 F.3d 995 (7th Cir. 2018), and has vacated
our judgment. See Village of Lincolnshire v. Int’l Union of Operating Eng’rs Local 399, No.
18-1070, 2019 WL 653081 (mem.) (U.S. June 10, 2019). Pursuant to the Court’s order, we
Nos. 17-1300 & 17-1325                                                            Page 2

now remand this case to the District Court with instructions to dismiss the case as moot.
See United States v. Munsingwear, Inc., 340 U.S. 36 (1950).

                                                                    IT IS SO ORDERED.